Judgment affirmed, with costs. We are of opinion that plaintiff’s divorce from her first husband was rendered after jurisdiction both of the defendant in that action and of the subject-matter had been obtained, and that the requirement as to residence at the time of the commission of the offense was but a limitation upon the right to maintain the action and was not an element of the cause of action, and is not the subject of attack by way of counterclaim in the present action. (Rolle v. Rolle, 201 App. Div. 698, 700.) Rich, Kapper and Hagarty, JJ., concur; Lazansky, P. J., and Carswell, J., concur in result and upon the ground that the findings of fact in the divorce action show that the court had jurisdiction,